      Case 3:20-cr-00726-MMA Document 26 Filed 04/24/20 PageID.109 Page 1 of 5


1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No. 20cr726-MMA
12                                     Plaintiff,
                                                        ORDER RE: DEFENDANT’S
13   v.                                                 APPEAL OF MAGISTRATE JUDGE
                                                        DECISION
14   JACQUELINE ANDRADE,
15                                   Defendant.         [Doc. No. 25]
16
17
18
19
20         Defendant Jacqueline Andrade is charged in a single-count Information with one
21   count of possession with intent to distribute methamphetamine in violation of Title 21,
22   United States Code, sections 841(a)(1). See Doc. No. 13. Defendant is currently
23   detained pursuant to the order of United States Magistrate Ruth Bermudez Montenegro.
24   See Doc. No. 19. On April 16, 2020, the parties jointly moved for reconsideration of the
25   detention order. See Doc. No. 20. Judge Montenegro denied the joint motion. See Doc.
26   Nos. 21, 24. Defendant appeals Judge Montenegro’s rulings. See Doc. No. 25. For the
27   reasons set forth below, the Court GRANTS Defendant’s appeal and REVOKES the
28   order of detention.

                                                    1
                                                                                    20cr726-MMA
          Case 3:20-cr-00726-MMA Document 26 Filed 04/24/20 PageID.110 Page 2 of 5


1                                            BACKGROUND
2             Defendant Jacqueline Andrade is charged with possessing with intent to distribute
3    approximately 87 pounds of methamphetamine, discovered on January 30, 2020 in the
4    panels of her vehicle’s trunk during a canine sniff search at the Highway 86 immigration
5    checkpoint in Westmoreland, California. On February 5, 2020, Judge Montenegro
6    ordered Defendant detained pending trial as a flight risk based on the amount of
7    methamphetamine involved in the case, the potential 10-year mandatory minimum
8    sentence that Defendant faces, Defendant’s current residence in Mexicali, Mexico, her
9    lack of verifiable ties to the community, and her previous arrests. See Doc. No. 19.
10            On April 16, 2020, the parties jointly requested that Judge Montenegro reconsider
11   detention and order Defendant released subject to various conditions, including execution
12   of a $25,000 personal appearance bond secured by the signature of Mickul Mercado. See
13   Doc. No. 20. Judge Montenegro denied the request citing her previous findings regarding
14   Defendant’s risk of flight and noting that the parties had not provided sufficient
15   information regarding the proposed surety, Mr. Mercado. See Doc. No. 21. Thereafter,
16   the parties provided additional information regarding Mr. Mercado and his relationship
17   with Defendant. See Doc. No. 22. After thorough and thoughtful consideration of the
18   parties’ proffer, Judge Montenegro once again declined to reconsider detention and
19   ordered Defendant to remain detained as a flight risk. See Doc. No. 24.
20            Defendant now appeals, arguing that she poses neither a flight risk nor a danger to
21   the community and should be released subject to the following conditions: (1) execution
22   of a $25,000 personal appearance bond secured by the signature of Mr. Mercado; (2)
23   residence with Mr. Mercado in the Eastern District of California; (3) travel limited to the
24   Eastern District of California, the Southern District of California, and points of travel; (4)
25   participation in GPS monitoring; and (5) home confinement. See Doc. No. 25 at 3.
26   //
27   //
28   //

                                                    2
                                                                                        20cr726-MMA
      Case 3:20-cr-00726-MMA Document 26 Filed 04/24/20 PageID.111 Page 3 of 5


1                                            DISCUSSION
2          A district court has jurisdiction to review a magistrate judge’s detention order
3    pursuant to 18 U.S.C. § 3145(b), which provides: “If a person is ordered detained by a
4    magistrate [United States magistrate judge], or by a person other than a judge of a court
5    having original jurisdiction over the offense and other than a Federal appellate court, the
6    person may file, with the court having original jurisdiction over the offense, a motion for
7    revocation or amendment of the order. The motion shall be determined promptly.” The
8    Court must review the magistrate judge’s order de novo. See United States v. Koenig,
9    912 F.2d 1190, 1193 (9th Cir. 1990).
10         “Congress enacted the Bail Reform Act in 1984 [18 U.S.C. § 3142 et seq] in
11   response to criticism that the prior law did not provide judges with sufficient authority to
12   make decisions regarding the pretrial release of defendants who posed serious risks of
13   flight or danger to the community.” United States v. Montoya, 486 F. Supp. 2d 996, 999
14   (D. Ariz. 2007). Section 3142(g) specifies the factors the Court must consider when
15   determining if any set of conditions will assure a defendant’s future appearances in court:
16         (1) The nature and circumstances of the offense charged, including whether
           the offense is a crime of violence, or an offense listed in section
17
           2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or
18         more is prescribed or involves a narcotic drug;
19
           (2) the weight of the evidence against the person;
20
           (3) the history and characteristics of the person, including—
21
22               (A) the person’s character, physical and mental condition, family ties,
           employment, financial resources, length of residence in the community,
23
           community ties, past conduct, history relating to drug or alcohol abuse,
24         criminal history, and record concerning appearance at court proceedings; and
25
                 (B) whether, at the time of the current offense or arrest, the person was
26         on probation, on parole, or on other release pending trial, sentencing, appeal,
           or completion of sentence for an offense under Federal, State, or local law;
27
           and
28

                                                   3
                                                                                      20cr726-MMA
      Case 3:20-cr-00726-MMA Document 26 Filed 04/24/20 PageID.112 Page 4 of 5


1           (4) the nature and seriousness of the danger to any person or the community
            that would be posed by the person’s release.
2
3           Defendant is charged with violating the Controlled Substances Act and faces a
4    potential statutory mandatory minimum prison term of 10 years. See 21 U.S.C. §
5    960(b)(1)(B)(H). Based on the nature of the charges, there is a rebuttable presumption
6    that “no condition or combination of conditions will reasonably assure the appearance of
7    the person as required and the safety of the community if the judicial officer finds that
8    there is probable cause to believe that the person committed . . . an offense for which a
9    maximum term of imprisonment of ten years or more is prescribed in the . . . Controlled
10   Substances Import and Export Act (21 U.S.C. 951 et seq.).” 18 U.S.C. § 3142(e)(3)(A).
11   The presumption of detention shifts the burden of production to Defendant. See United
12   States v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008).
13          In considering the Section 3142(g) factors noted above and reviewing the record de
14   novo, the Court finds that Defendant has met her burden. The balance of factors weighs
15   in favor of releasing Defendant subject to appropriate conditions. Importantly, there is no
16   evidence before the Court to suggest that Defendant would pose any danger to the
17   community. Defendant has now shown that she has ties to California. She has a willing
18   surety and a satisfactory release plan, including a stable place to reside. Moreover, travel
19   limitations, GPS monitoring, and home confinement will reasonably assure Defendant’s
20   appearance at future proceedings as required.
21          Accordingly, the Court finds that Defendant has successfully rebutted the
22   presumption of detention in this case. The Court concludes that Defendant does not pose
23   a danger to the community and the proffered conditions of release will mitigate against
24   any risk of flight.
25                                          CONCLUSION
26          Based on the foregoing, the Court REVOKES the previous order of detention.
27   The Court ORDERS Defendant released on bond during the pendency of these
28   proceedings subject to the usual mandatory and standard conditions, as well as the

                                                   4
                                                                                      20cr726-MMA
      Case 3:20-cr-00726-MMA Document 26 Filed 04/24/20 PageID.113 Page 5 of 5


1    additional conditions proposed by the parties, as set forth above. The Court REFERS the
2    matter to a magistrate judge to conduct a surety exam if necessary and approve the
3    completed bond paperwork.
4          IT IS SO ORDERED.
5    DATED: April 24, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
                                                                                   20cr726-MMA
